 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COUR                                               NOV . 8 2019
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                      United States of America
                                      V.

                  Jose Alejandro Pedro-Antonio                                  Case Number: l 9-cr-04092-WVG

                                                                                Zainab Khan
                                                                                Defendant's Attorney

REGISTRATION NO. 87514298

THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudge~ guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                    Count Number{s)
8:1325                            Improper Entry by an Alien (Misdemeanor)                             ls

 •    The defendant has been found not guilty on count(s)
                                                                          -------------------
 IZI Count(s) I of underlying Information is                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 IZI Assessment: $10 WAIVED                       IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
•    Court recommends defendant be deported/removed with relative.,__ _ _ _ charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines; restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            November 7, 2019
                                                                            Date of Imposition of Sentence


                                                                            (JJ~
                                                                            HONORABLE WILLIAM V. GALLO
                                                                            UNITED STATES MAGISTRATE JUDGE




                                                                                                             19-CR-4092-WVG
